Case 1:18-cv-02647-WYD Document 6 Filed 10/18/18 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Senior Judge Wiley Y. Daniel

Civil Action No. 18-cv-02647-WYD

CENTER FOR BIOLOGICAL DIVERSITY, a non-profit organization,

       Plaintiff,

v.

UNITED STATES FISH AND WILDLIFE SERVICE, and
RYAN ZINKE, in his official capacity as Secretary of the Interior,

     Defendants.
_____________________________________________________________________

   ORDER DIRECTING PREPARATION OF JOINT CASE MANAGEMENT PLAN
_____________________________________________________________________
Daniel, J.

        This action under the Administrative Procedures Act was filed on October 17,

 2018. A Joint Case Management Plan should, if properly negotiated, provide a

 mutually agreeable road map for prioritizing and addressing procedural issues as well

 as an efficient briefing schedule.

        Accordingly, the parties are directed to confer and prepare a proposed Joint

 Case Management Plan (JCMP). The form JCMP of this court is referenced in

 D.C.COLO.LAPR 16.1. Counsel should attempt in good faith to agree on all matters

 covered in the form JCMP. Any issue in dispute should be identified in the proposed

 JCMP with a brief statement concerning the basis for the disagreement.

        THEREFORE, IT IS ORDERED that on or before the deadline for defendants’

 response to the complaint under Fed. R. Civ. P. 12(a)(2), the parties shall file (using

 the Notice event in CM/ECF) a proposed Joint Case Management Plan using the form
Case 1:18-cv-02647-WYD Document 6 Filed 10/18/18 USDC Colorado Page 2 of 2




referenced in D.C.COLO.LAPR 16.1, and shall submit a copy of the proposed Joint

Case Management plan in an editable format (Microsoft Word or WordPerfect) to

Daniel_Chambers@cod.uscourts.gov.

     Dated: October 18, 2018

                               BY THE COURT:


                               /s/ Wiley Y. Daniel
                               WILEY Y. DANIEL,
                               SENIOR UNITED STATES DISTRICT JUDGE
